
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2074
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 12, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  require a comprehensive policy on reporting and tracking sexual assault
		  incidents and other safety incidents that occur at medical facilities of the
		  Department of Veterans Affairs, to improve rehabilitative services for veterans
		  with traumatic brain injury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Sexual Assault Prevention and
			 Health Care Enhancement Act.
		2.Comprehensive policy
			 on reporting and tracking sexual assault incidents and other safety
			 incidents
			(a)PolicySubchapter I of
			 chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following:
				
					1709.Comprehensive
				policy on reporting and tracking sexual assault incidents and other safety
				incidents
						(a)Policy
				requiredNot later than March
				1, 2012, the Secretary of Veterans Affairs shall develop and implement a
				centralized and comprehensive policy on the reporting and tracking of sexual
				assault incidents and other safety incidents that occur at each medical
				facility of the Department, including—
							(1)suspected, alleged, attempted, or confirmed
				cases of sexual assault, regardless of whether such assaults lead to
				prosecution or conviction;
							(2)criminal and
				purposefully unsafe acts;
							(3)alcohol or
				substance abuse related acts (including by employees of the Department);
				and
							(4)any kind of event
				involving alleged or suspected abuse of a patient.
							(b)ScopeThe
				policy required by subsection (a) shall cover each of the following:
							(1)For purposes of reporting and tracking
				sexual assault incidents and other safety incidents, definitions of the
				terms—
								(A)safety
				incident;
								(B)sexual
				assault; and
								(C)sexual
				assault incident.
								(2)The development and use of specific
				risk-assessment tools to examine any risks related to sexual assault that a
				veteran may pose while being treated at a medical facility of the Department,
				including clear and consistent guidance on the collection of information
				related to—
								(A)the legal history
				of the veteran; and
								(B)the medical record
				of the veteran.
								(3)The mandatory training of employees of the
				Department on security issues, including awareness, preparedness, precautions,
				and police assistance.
							(4)The mandatory implementation, use, and
				regular testing of appropriate physical security precautions and equipment,
				including surveillance camera systems, computer-based panic alarm systems,
				stationary panic alarms, and electronic portable personal panic alarms.
							(5)Clear, consistent, and comprehensive
				criteria and guidance with respect to an employee of the Department
				communicating and reporting sexual assault incidents and other safety incidents
				to—
								(A)supervisory personnel of the employee
				at—
									(i)a
				medical facility of the Department;
									(ii)an office of a
				Veterans Integrated Service Network; and
									(iii)the central
				office of the Veterans Health Administration; and
									(B)a law enforcement official of the
				Department.
								(6)Clear and consistent criteria and
				guidelines with respect to an employee of the Department referring and
				reporting to the Office of Inspector General of the Department sexual assault
				incidents and other safety incidents that meet the regulatory criminal
				threshold in accordance with section 1.201 and 1.204 of title 38, Code of
				Federal Regulations.
							(7)An accountable oversight system within the
				Veterans Health Administration that includes—
								(A)systematic information sharing of reported
				sexual assault incidents and other safety incidents among officials of the
				Administration who have programmatic responsibility; and
								(B)a centralized
				reporting, tracking, and monitoring system for such incidents.
								(8)Consistent procedures and systems for law
				enforcement officials of the Department with respect to investigating,
				tracking, and closing reported sexual assault incidents and other safety
				incidents.
							(9)Clear and consistent guidance for the
				clinical management of the treatment of sexual assaults that are reported more
				than 72 hours after the assault.
							(c)Updates to
				policyThe Secretary shall
				review and revise the policy required by subsection (a) on a periodic basis as
				the Secretary considers appropriate and in accordance with best
				practices.
						(d)Annual
				Report(1)Not later than 60 days after the date on
				which the Secretary develops the policy required by subsection (a), and by not
				later than October 1 of each year thereafter, the Secretary shall submit to the
				Committee on Veterans’ Affairs of the House of Representatives and the
				Committee on Veterans’ Affairs of the Senate a report on the implementation of
				the policy.
							(2)The report under paragraph (1) shall
				include—
								(A)the number and type of sexual assault
				incidents and other safety incidents reported by each medical facility of the
				Department;
								(B)a detailed description of the
				implementation of the policy required by subsection (a), including any
				revisions made to such policy from the previous year; and
								(C)the effectiveness of such policy on
				improving the safety and security of the medical facilities of the Department,
				including the performance measures used to evaluate such effectiveness.
								(e)RegulationsThe Secretary shall prescribe regulations
				to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding after the item
			 relating to section 1708 the following:
				
					
						1709. Comprehensive policy on reporting
				and tracking sexual assault incidents and other safety
				incidents.
					
					.
			(c)Interim
			 reportNot later than 30 days
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to the Committee on Veterans’ Affairs of the House of
			 Representatives and the Committee on Veterans’ Affairs of the Senate a report
			 on the development of the performance measures described in
			 section
			 1709(d)(2)(C) of title 38, United States Code, as added by
			 subsection (a).
			3.Increased flexibility
			 in establishing payment rates for nursing home care provided by State
			 homes
			(a)In
			 general
				(1)Contracts and
			 agreements for nursing home careSection 1745(a) of title 38, United
			 States Code, is amended—
					(A)in paragraph (1), by striking The
			 Secretary shall pay each State home for nursing home care at the rate
			 determined under paragraph (2) and inserting The Secretary shall
			 enter into a contract (or agreement under section 1720(c)(1) of this title)
			 with each State home for payment by the Secretary for nursing home care
			 provided in the home; and
					(B)by striking paragraph (2) and inserting the
			 following new paragraph (2):
						
							(2)Payment under each contract (or agreement)
				between the Secretary and a State home under paragraph (1) shall be based on a
				methodology, developed by the Secretary in consultation with the State home, to
				adequately reimburse the State home for the care provided by the State home
				under the contract (or
				agreement).
							.
					(2)State nursing
			 homesSection 1720(c)(1)(A) of such title is amended—
					(A)in clause (i), by
			 striking ; and and inserting a semicolon;
					(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)a provider of services eligible to enter
				into a contract pursuant to section 1745(a) of this title who is not otherwise
				described in clause (i) or
				(ii).
							.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to care provided on or after January 1, 2012.
			4.Rehabilitative
			 services for veterans with traumatic brain injury
			(a)Rehabilitation
			 plans and servicesSection 1710C of title 38, United
			 States Code, is amended—
				(1)in subsection
			 (a)(1), by inserting before the semicolon the following: with the goal
			 of maximizing the individual’s independence;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting (and sustaining improvement in) after
			 improving;
						(ii)by
			 inserting behavioral, after cognitive;
						(B)in paragraph (2),
			 by inserting rehabilitative services and before
			 rehabilitative components; and
					(C)in paragraph
			 (3)—
						(i)by
			 striking treatments the first place it appears and inserting
			 services; and
						(ii)by
			 striking treatments and the second place it appears; and
						(3)by adding at the
			 end the following new subsection:
					
						(h)Rehabilitative
				services definedFor purposes of this section, and sections 1710D
				and 1710E of this title, the term rehabilitative services
				includes—
							(1)rehabilitative
				services, as defined in section 1701 of this title;
							(2)treatment and
				services (which may be of ongoing duration) to sustain, and prevent loss of,
				functional gains that have been achieved; and
							(3)any other
				rehabilitative services or supports that may contribute to maximizing an
				individual’s
				independence.
							.
				(b)Rehabilitation
			 services in comprehensive program for long-term
			 rehabilitationSection 1710D(a) of title 38,
			 United States Code, is amended—
				(1)by inserting
			 and rehabilitative services (as defined in section 1710C of this
			 title) after long-term care; and
				(2)by striking
			 treatment.
				(c)Rehabilitation
			 services in authority for cooperative agreements for use of non-Department
			 facilities for rehabilitationSection 1710E(a) of title 38,
			 United States Code, is amended by inserting , including rehabilitative
			 services (as defined in section 1710C of this title), after
			 medical services.
			(d)Technical
			 amendmentSection
			 1710C(c)(2)(S) of title 38, United States Code, is amended by
			 striking opthamologist and inserting
			 ophthalmologist.
			5.Use of service
			 dogs on property of the Department of Veterans AffairsSection 901 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)The Secretary may not prohibit the use of
				service dogs in any facility or on any property of the Department or in any
				facility or on any property that receives funding from the
				Secretary.
				.
		6.Department of
			 Veterans Affairs pilot program on dog training therapy
			(a)In
			 GeneralCommencing not later than 120 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall implement a
			 three-year pilot program for the purpose of assessing the effectiveness of
			 using dog training activities as a component of integrated post-deployment
			 mental health and post-traumatic stress disorder rehabilitation programs at
			 Department of Veterans Affairs medical centers to positively affect veterans
			 with post-deployment mental health conditions and post-traumatic stress
			 disorder symptoms and, through such activities, to produce specially trained
			 dogs that meet criteria for becoming service dogs for veterans with
			 disabilities.
			(b)Location of
			 Pilot ProgramThe pilot program shall be carried out at one
			 Department of Veterans Affairs medical center selected by the Secretary for
			 such purpose at a location other than in the Department of Veterans Affairs
			 Palo Alto health care system in Palo Alto, California. In selecting a medical
			 center for the pilot program, the Secretary shall—
				(1)ensure that the
			 medical center selected—
					(A)has an established mental health
			 rehabilitation program that includes a clinical focus on rehabilitation
			 treatment of post-deployment mental health conditions and post-traumatic stress
			 disorder; and
					(B)has a demonstrated
			 capability and capacity to incorporate service dog training activities into the
			 rehabilitation program; and
					(2)shall review and
			 consider using recommendations published by Assistance Dogs International,
			 International Guide Dog Federation, or comparably recognized experts in the art
			 and science of basic dog training with regard to space, equipments, and
			 methodologies.
				(c)Design of Pilot
			 ProgramIn carrying out the pilot program, the Secretary
			 shall—
				(1)administer the
			 program through the Department of Veterans Affairs Patient Care Services Office
			 as a collaborative effort between the Rehabilitation Office and the Office of
			 Mental Health Services;
				(2)ensure that the
			 national pilot program lead of the Patient Care Services Office has sufficient
			 administrative experience to oversee the pilot program;
				(3)establish
			 partnerships through memorandums of understanding with Assistance Dogs
			 International organizations, International Guide Dog Federation organizations,
			 academic affiliates, or organizations with equivalent credentials with
			 experience in teaching others to train service dogs for the purpose of advising
			 the Department of Veterans Affairs regarding the design, development, and
			 implementation of pilot program;
				(4)ensure that the pilot program site has a
			 service dog training instructor;
				(5)ensure that dogs selected for use in the
			 program meet all health clearance, age, and temperament criteria as outlined by
			 Assistance Dogs International, International Guide Dog Federation, or an
			 organization with equivalent credentials and the Centers for Disease Control
			 and Prevention;
				(6)consider dogs
			 residing in animal shelters or foster homes for participation in the program if
			 such dogs meet the selection criteria under this subsection; and
				(7)ensure that each
			 dog selected for the program is taught all basic commands and behaviors
			 essential to being accepted by an accredited service dog training organization
			 to be partnered with a disabled veteran for final individualized service dog
			 training tailored to meet the needs of the veteran.
				(d)Veteran
			 ParticipationA veteran who
			 is enrolled in the health care system established under
			 section
			 1705(a) of title 38, United States Code, and is diagnosed with
			 post-traumatic stress disorder or another post-deployment mental health
			 condition may volunteer to participate in the pilot program required by
			 subsection (a) of this section and may participate in the program if the
			 Secretary determines that adequate program resources are available for such
			 veteran to participate at the pilot program site.
			(e)Hiring
			 PreferenceIn hiring service
			 dog training instructors for the pilot program required by subsection (a), the
			 Secretary shall give a preference to veterans in accordance with section 2108
			 and 3309 of title 5, United States Code.
			(f)Collection of
			 DataThe Secretary shall
			 collect data on the pilot program required by subsection (a) to determine the
			 effectiveness of the program in positively affecting veterans with
			 post-traumatic stress disorder or other post-deployment mental health condition
			 symptoms and the potential for expanding the program to additional Department
			 of Veterans Affairs medical centers. Such data shall be collected and analyzed
			 using valid and reliable methodologies and instruments.
			(g)Reports to
			 Congress
				(1)Annual
			 reportsNot later than one year after the date of the
			 commencement of the pilot program, and annually thereafter for the duration of
			 the pilot program, the Secretary shall submit to Congress a report on the pilot
			 program. Each such report shall include—
					(A)the number of
			 veterans participating in the pilot program;
					(B)a description of
			 the services carried out by the Secretary under the pilot program; and
					(C)the effects that participating in the pilot
			 program has on veterans with post-traumatic stress disorder and post-deployment
			 mental health conditions.
					(2)Final
			 reportAt the conclusion of pilot program, the Secretary shall
			 submit to Congress a final report that includes recommendations with respect to
			 the extension or expansion of the pilot program.
				(h)DefinitionFor
			 the purposes of this section, the term service dog training
			 instructor means an instructor recognized by an accredited dog
			 organization training program who provides hands-on training in the art and
			 science of service dog training and handling.
			7.Elimination of
			 annual report on staffing for nurse positionsSection 7451(e) of
			 title 38, United States Code, is amended—
			(1)by striking
			 paragraph (5); and
			(2)by redesignating
			 paragraph (6) as paragraph (5).
			
	
		
			Passed the House of
			 Representatives October 11, 2011.
			Karen L. Haas,
			Clerk.
		
	
